Dimmick, J.
We answer in the affirmative the following issue certified to us by the Court of Appeals:
Whether food stamps are "public assistance" for the purpose of charging a defendant with unlawfully obtaining assistance pursuant to RCW 74.08.331 and RCW 9A.56.030.
The facts are undisputed. Farmer applied for and received welfare benefits consisting of payments under the state assistance program for Aid to Families with Dependent Children (AFDC) and food stamp allotments. Thereafter Farmer accepted temporary employment. She did not report the income she received from this job although she was aware of her responsibility to do so.
The State charged Farmer with fraudulently obtaining public assistance under RCW 74.08.331. The Department of Social and Health Services computed the overpayment of benefits to be $1,545.34, consisting of $987.34 in AFDC benefits and $558 in food stamp allotments. Because the total amount of overpayment exceeded $1,500, Farmer was charged with theft in the first degree, a class B felony. *336RCW 9A.56.030; State v. Sass, 94 Wn.2d 721, 620 P.2d 79 (1980). Farmer was also charged with perjury under RCW 74.08.055.
Farmer moved to dismiss the theft charge, arguing that RCW 74.08.331 represented an unconstitutional delegation of legislative authority to define a crime, and that the statute was unconstitutionally vague. The trial court denied this motion and Farmer does not appeal that ruling. Farmer subsequently moved to have the amount of money attributable to food stamps stricken from the total amount of overpayment relied upon for the criminal charge. The court sustained this motion, finding that food stamps are not public assistance for the purposes of RCW 74.08.331. This reduced the total amount of overpayment to $987.34, below the amount necessary for theft in the first degree. The court ruled that the prosecutor could proceed to trial if the information was amended to charge Farmer with second degree theft, a class C felony. RCW 9A.56.040. The State sought discretionary review of this ruling, which was granted by the Court of Appeals. The case was then certified to us.
The governing statute, RCW 74.08.331, provides in pertinent part as follows:
Any person who by means of a wilfully false statement, or representation, or impersonation, or a wilful failure to reveal any material fact, condition or circumstance affecting eligibility of need for assistance, including medical care, surplus commodities and food stamps, as required by law, or a wilful failure to promptly notify the county office in writing as required by law or any change in status in respect to resources, or income, or need, or family composition, money contribution and other support, from whatever source derived, or any other change in circumstances affecting his eligibility or need for assistance, or other fraudulent device, obtains, or attempts to obtain, or aids or abets any person to obtain any public assistance to which he is not entitled or greater public assistance than that to which he is justly entitled shall be guilty of [theft].
(Italics ours.)
*337Farmer contends this statute is ambiguous as to whether food stamps are "public assistance". Although the statute could have been more precisely written, it is not ambiguous in this regard. Food stamps are clearly included in the definition of "assistance". Respondent, however, perceives a distinction between "assistance" as used in the first part of the statute and "public assistance" as used in the second part of the statute. The statutory scheme does not support this distinction. RCW Title 74 is entitled "Public Assistance" and includes sections relating to the food stamp program. RCW 74.04.500-.527. The definitional section of RCW Title 74 uses "public assistance" and "assistance" in the alternative, making no distinction between the two. RCW 74.04.005(1).
Further, RCW 74.04.005(1) includes within the definition of "public assistance" "federal-aid assistance" which in turn includes the food stamp program. Federal-aid assistance is defined as:
The specific categories of assistance for which provision is made in any federal law existing or hereafter passed by which payments are made from the federal government to the state in aid or in respect to payment by the state for public assistance rendered to any category of needy persons for which provision for federal funds or aid may from time to time be made, or a federally administered needs-based program.
RCW 74.04.005(5). A brief overview of the statutes and policies underlying the food stamp program makes it readily apparent that the food stamp program is within this definition of federal-aid assistance.
Congress enacted the food stamp program as a welfare program
to safeguard the health and well-being of the Nation's population by raising levels of nutrition among low-income households. Congress finds that the limited food purchasing power of low-income households contributes to hunger and malnutrition among members of such households. ... To alleviate such hunger and malnutrition, a food stamp program is herein authorized which *338will permit low-income households to obtain a more nutritious diet through normal channels of trade by increasing food purchasing power for all eligible households who apply for participation.
7 U.S.C. § 2011 (Supp. 4, 1980). Pursuant to this policy, Congress established the food stamp program in section 2013(a).
Subject to the availability of funds appropriated under section 2027 of this title, the Secretary is authorized to formulate and administer a food stamp program under which, at the request of the State agency, eligible households within the State shall be provided an opportunity to obtain a more nutritious diet through the issuance to them of an allotment.
7 U.S.C. § 2013(a) (Supp. 4, 1980).
Section 2014 illustrates that the food stamp program is a needs-based assistance system.
Participation in the food stamp program shall be limited to those households whose incomes and other financial resources, . . . are determined to be a substantial limiting factor in permitting them to obtain a more nutritious diet. Assistance under this program shall be furnished to all eligible households who make application for such participation.
7 U.S.C. § 2014(a) (Supp. 4, 1980).
The food stamp program is a cooperative endeavor between federal and state governments to alleviate hunger and malnutrition among low-income households. The food stamp program is clearly a federal-aid assistance program which is administered by the State. Respondent urges that this is not so because the federal government makes no direct monetary payments to the state. As noted, the federal government does provide the state with the entire value of the food stamp coupons, the equivalent of money payments. Thus, respondent's argument is without merit.
The Department of Social and Health Services, the agency responsible for administering the food stamp program in this state (RCW 74.04.500 and .510), considers the program to be a public assistance program. The state regu*339lations dealing with all public assistance programs include WAC 388-54 entitled "Food Assistance Programs." Further, WAC 388-54-605(3) provides that disclosure of information obtained shall be "restricted to persons directly connected with the administration ... of the Food Stamp Act or regulations, ... or with other Federal or federally aided, means-tested assistance programs". (Italics ours.)
This court and the Court of Appeals have consistently considered food stamps to be a type of public assistance. The court in Department of Social & Health Servs. v. Gerlack, 25 Wn. App. 541, 546, 612 P.2d 382 (1980) cited the definition of public assistance in RCW 74.04.005(1) and held "This broad definition includes food stamps". We have upheld a conviction under RCW 74.08.331 for obtaining food stamps by fraud. State v. Jeske, 87 Wn.2d 760, 558 P.2d 162 (1976). See also State v. Sass, supra. Bazan v. Department of Social & Health Servs., 26 Wn. App. 16, 612 P.2d 413 (1980); Barnes v. Thomas, 25 Wn. App. 515, 610 P.2d 922 (1980), aff'd, 96 Wn.2d 316, 635 P.2d 135 (1981); Burns v. Department of Social & Health Servs., 20 Wn. App. 585, 581 P.2d 1069 (1978). Federal courts also unquestioningly view food stamps as a genre of public assistance. See, e.g., United States v. Barrington, 662 F.2d 1046 (4th Cir. 1981); Willis v. Lascaris, 499 F. Supp. 749 (N.D.N.Y. 1980); Bizjak v. Blum, 490 F. Supp. 1297 (N.D.N.Y. 1980).
Farmer cites Siemens v. Bergland, 591 F.2d 1263 (9th Cir. 1978) as support for her conclusion that "public assistance" does not include food stamps. A close reading of that case, however, belies this conclusion. The Siemens court rejected the common definition of "public assistance", a definition which included food stamps. The court was constrained to reject that definition and hold that food stamps were not public assistance as defined in a federal regulation promulgated under the Comprehensive Employment and Training Act (CETA) statute. That regulation limited the definition of "public assistance" to payments made under the AFDC and Supplemental Security Income for the Aged, *340Blind and Disabled statutes. 591 F.2d at 1264. Our statute does not narrowly restrict the definition of "public assistance" as does the CETA statute. Rather, our statutory scheme specifically includes food stamps and thus reflects the common understanding of public assistance.
In sum, RCW 74.08.331 was adopted in 1979 and this is the first case since that time to question whether food stamps are "public assistance." A reason for this lack of inquiry is undoubtedly due to the fact that the obvious needs no explanation. Since food stamps are unambiguously included within the purview of RCW 74.08.331, we reverse the trial court.
Williams, C.J., and Stafford, Brachtenbach, and Dore, JJ., concur.